Case: 15-12233    Date Filed: 05/19/2016   Page: 1 of 9


                                                                   [PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12233
                      ________________________

                  D.C. Docket No. 1:14-cv-23009-RNS


TONI FOUDY,
SHAUN FOUDY,

                                                         Plaintiff-Appellants,


                                  versus



MIAMI-DADE COUNTY, FLORIDA,

                                                         Defendant-Appellee.



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 19, 2016)
                   Case: 15-12233    Date Filed: 05/19/2016       Page: 2 of 9




Before MARCUS, DUBINA, and MELLOY, * Circuit Judges.

DUBINA, Circuit Judge:

         Toni and Shaun Foudy (the “Foudys”) appeal the district court’s dismissal of

their Driver’s Privacy Protection Act, 18 U.S.C. §§ 2721–2725 (“DPPA”) claims.

The district court dismissed the Foudys’ DPPA claims as time barred under the

applicable statute of limitations, 28 U.S.C. § 1658(a). The Foudys argue that their

claims were not barred and the district court erred by not applying the discovery

rule to § 1658(a). Whether the statute of limitations in § 1658(a) accrues when the

alleged DPPA violation occurs or at the time of discovery is a question of first

impression in this circuit. After reviewing the briefs and having the benefit of oral

argument, we conclude that the district court correctly applied the occurrence rule

to § 1658(a) and affirm the district court’s judgment of dismissal.

                                    I. BACKGROUND

        A. Facts

         The Florida Department of Highway Safety and Motor Vehicles

    (“DHSMV”) maintains the Driver and Vehicle Information Database (“DAVID”).

    DAVID contains personal information including, but not limited to, a driver’s

    photograph, social security number, date of birth, state of birth, detailed vehicle


*
 Honorable Michael J. Melloy, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
                                               2
              Case: 15-12233     Date Filed: 05/19/2016   Page: 3 of 9


registration information and description, prior and current home and mailing

addresses, driving record, insurance carrier, and emergency contact information.

Florida law enforcement personnel have access to DAVID, but are admonished at

the login page that authorized personnel may only access the system for official

business. The Foudys supplied their personal information to DHSMV for driver’s

license purposes, including their social security numbers, photographs, dates of

birth, states of birth, prior and current mailing addresses, weights, heights, and eye

colors. This information was stored and managed in DAVID.

     Toni Foudy graduated from the Indian River police academy in 2005 and

worked as a deputy in the St. Lucie and Indian River County Sherriff’s

Departments until her termination in 2011. During her time as a deputy, Toni

alleged that she was treated differently from her male counterparts, and that she

and her husband, Shaun, were harassed by law enforcement agents. Starting in

July 2005, various Florida law enforcement officers accessed the Foudys’ private

personal information on the DAVID system. The Foudys claim that these officers

accessed their personal information for malicious and vindictive reasons, such as

resentment of Toni as a woman in law enforcement, interest in Toni because of

her physical attractiveness, and confirmation of rumors and gossip about Toni.

Relevant to the instant action, the Foudys provided evidence that Edna Almeida




                                          3
               Case: 15-12233     Date Filed: 05/19/2016   Page: 4 of 9


Rice, a Miami-Dade County employee, accessed Toni’s personal information on

January 10, 2008, and Shaun’s personal information on May 26, 2005.

      The Foudys were unaware that their personal information was being

accessed until Toni Foudy requested her St. Lucie and Indian River County

DAVID record from the DHSMV in 2011 and obtained a statewide DAVID audit

in 2013. The records revealed over five-hundred accesses of her personal

information by law enforcement personnel.

      B. Procedural History

      On December 31, 2012, the Foudys filed their initial lawsuit alleging DPPA

violations against several cities and counties, various entity Does, Florida

Department of Law Enforcement Does, Department of Highway Safety and Motor

Vehicles Does, and present and former Commissioners of each of these

departments. Appellee, Miami-Dade County (“Miami-Dade”), was not named as a

defendant in this initial omnibus suit. The district court entered an order severing

the Foudys’ claims and dismissing without prejudice all defendants except the St.

Lucie County Sherriff’s Department. The district court ordered the Foudys to file

separate actions against any defendant or group of defendants by August 15, 2014,

noting that any newly filed actions would be “considered a continuation of [the]

original action for statute of limitations purposes.”




                                           4
               Case: 15-12233     Date Filed: 05/19/2016    Page: 5 of 9


       The Foudys subsequently filed thirteen separate actions, including the

instant action, filed on August 15, 2014. The Foudys restated claims for DPPA

violations against Miami-Dade, Edna Almeida Rice, and John and Jane Does. The

district court dismissed Edna Almeida Rice and the Jane and John Doe defendants.

The only remaining defendant, Miami-Dade, filed a motion to dismiss based on the

expiration of the statute of limitations. The district court agreed that the statute of

limitations had expired, and dismissed the case with prejudice on April 21, 2015.

The Foudys then perfected this appeal.

                            II. STANDARD OF REVIEW

      “We review the district court’s interpretation and application of statutes of

limitations de novo.” Ctr. for Biological Diversity v. Hamilton, 453 F.3d 1331,

1334 (11th Cir. 2006) (citations omitted).

                                   III. DISCUSSION

        The DPPA regulates the dissemination of personal information used by

states’ motor vehicle departments (“DMVs”). Reno v. Condon, 528 U.S. 141, 143,

120 S. Ct. 666, 668 (2000). Personal information is defined in the statute as

“information that identifies an individual, including an individual’s photograph,

social security number, driver identification number, name, address (but not the 5-

digit zip code), telephone number, and medical or disability information.” 18

U.S.C. § 2725(3). The DPPA prohibits state DMVs and their employees from


                                           5
               Case: 15-12233       Date Filed: 05/19/2016     Page: 6 of 9


knowingly disclosing or making available personal information contained in a

motor vehicle record, unless for an exception listed within the statute. See id. §

2721(a)–(b); Reno, 528 U.S. at 144–45, 120 S. Ct. at 669. The statute also creates

a cause of action for an individual whose personal information has been knowingly

obtained, disclosed, or used “for a purpose not permitted.” 18 U.S.C. § 2724(a).

        The DPPA does not contain its own statute of limitations. Thus, the catch-

all statute of limitations in 28 U.S.C. § 1658(a) applies. Section 1658(a) provides

that “[e]xcept as otherwise provided by law, a civil action arising under an Act of

Congress enacted after the date of the enactment of this section may not be

commenced later than 4 years after the cause of action accrues.” The subsection

that follows, added as part of the Sarbanes-Oxley Act, provides that

“[n]otwithstanding subsection (a), a private right of action that involves a claim of

[securities] fraud, deceit, manipulation, or contrivance . . . may be brought not later

than the earlier of . . . 2 years after the discovery . . . [or] 5 years after such

violation.” § 1658(b); see Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, §

804(a), 116 Stat. 745, 801 (2002).

        The parties agree that § 1658(a) is applicable to the Foudys’ DPPA claim,

but dispute the interpretation of the word “accrues” in § 1658(a). The Foudys

argue that the district court should have applied the discovery rule to find that their

DPPA claim accrued when the Foudys discovered the alleged violations. Miami-


                                             6
                 Case: 15-12233        Date Filed: 05/19/2016       Page: 7 of 9


Dade argues that the district court properly found that the claims accrued when the

alleged violation occurred.

         Whether the statute of limitations in § 1658(a) for a DPPA claim accrues at

the time the violation occurred or at the time of discovery is a question of first

impression in this circuit. The Eighth Circuit recently decided the issue, finding

that a DPPA claim accrues under § 1658(a) when the violation occurs. McDonough

v. Anoka Cnty., 799 F.3d 931 (8th Cir. 2015). We agree, and adopt the Eighth

Circuit’s well-reasoned analysis and conclusion. See id. at 940–43.

         The majority of the Foudys’ arguments 1 for application of the discovery

rule in this case are discussed and disposed of by McDonough’s thorough analysis

of the United States Supreme Court decisions in TRW and Gabelli. See generally

Gabelli v. S.E.C., 568 U.S. ___, 133 S. Ct. 1216 (2013); TRW Inc. v. Andrews, 534

U.S. 19, 122 S. Ct. 441 (2001). Read together, these cases instruct that, in the

absence of a clear Congressional directive or a self-concealing violation, the court

should not graft a discovery rule onto a statute of limitations. McDonough, 799

F.3d at 942. Here, the structure of § 1658 shows that “at the time Congress

1
  For the first time on appeal, the Foudys maintain that the discovery rule applies under our
equitable tolling principles as they relate to self-concealed violations. See Hill v. Texaco, Inc.,
825 F.2d 333, 335 & n.2 (11th Cir. 1987) (stating that a plaintiff can successfully establish
equitable tolling by concealment “where the wrong is of such a character as to be self-
concealing”). This court generally does not consider issues that were not raised to the district
court. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Because the
record is void of any mention of equitable tolling in the district court, we decline to address the
argument.


                                                 7
                   Case: 15-12233         Date Filed: 05/19/2016        Page: 8 of 9


amended § 1658 to add subsection (b), it knew how to write statutory text that

differentiated between the discovery and occurrence rules and yet chose to

preserve as the general rule the more ambiguous language of § 1658(a).” Id. at 943.

Having left this ambiguous language in a catch-all statute of limitations, “Congress

may have intended the trigger for the date of accrual to vary depending upon the

specific cause of action at hand.” Id. The alleged “DPPA violations are not by

their nature self-concealing,” nor do they “cry out” for application of the discovery

rule. See id. (discussing TRW and noting that “[i]f the FCRA, a statute designed to

protect against misuse of individuals’ sensitive, personal information, ‘does not

govern an area of the law that cries out for application of a discovery rule,’ then

neither does the DPPA” (internal citations omitted) (quoting TRW, 534 U.S. at 28,

122 S. Ct. at 447)). Accordingly, we conclude that the Foudys’ arguments that the

discovery rule applies in this case fail, and we calculate the statute of limitations

based on when the alleged violations occurred.

            The only alleged DPPA violations that implicate Miami-Dade occurred on

January 10, 2008 and May 26, 2005. The Foudys filed their initial complaint

against Miami-Dade on March 7, 2014, well beyond the four-year statute of

limitations for DPPA claims. 2 Accordingly, the district court properly dismissed

the Foudys’ claims as time barred under § 1658(a).


2
    As noted by the district court in its order of dismissal, the result would be the same if the
                                                    8
                Case: 15-12233      Date Filed: 05/19/2016      Page: 9 of 9


                                   IV.     CONCLUSION

       Adopting the reasoning and conclusion of the Eighth Circuit in McDonough,

we hold that the statute of limitations for a DPPA claim “accrues” under § 1658(a)

when the alleged violation occurs. Therefore, the district court did not err in

dismissing the Foudys’ claims, and we affirm its judgment of dismissal.

       AFFIRMED.




complaint against Miami-Dade related back to the original complaint, filed on December 31,
2012.
                                              9